Citation Nr: 1614160	
Decision Date: 04/07/16    Archive Date: 04/25/16

DOCKET NO.  10-05 878	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to an increased initial evaluation for service-connected posttraumatic stress disorder (PTSD), currently with a disability rating of 70 percent effective January 22, 2009 and 100 percent effective April 12, 2013.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Solomon, Associate Counsel
INTRODUCTION

The Veteran served on active duty from April 1970 to March 1974.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Muskogee, Oklahoma.  Jurisdiction subsequently transferred to the RO in Waco, Texas.  

The Veteran testified at a video conference hearing before the undersigned Veterans Law Judge in September 2012.  A transcript of that hearing has been associated with the claims folder.

The Board remanded this issue for further development in February 2013.  The appeal has since been returned to the Board for further appellate review.


FINDING OF FACT

In a February 2016 Statement in Support of Claim, the Veteran wrote that he was satisfied with the rating awarded for PTSD in a January 2016 rating decision, and requested that the formal appeal be stopped. 


CONCLUSION OF LAW

The criteria for withdrawal of an appeal by the Veteran have been met.  38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 20.202, 20.204 (2015).



REASONS AND BASES FOR FINDING AND CONCLUSION

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  Withdrawal of an appeal may be made by the appellant or by his authorized representative prior to the Board's issuance of a final decision.  38 C.F.R. § 20.204 (2015).  Until the appeal is transferred to the Board, a withdrawal of an appeal is effective when received by the agency of original jurisdiction.  Thereafter, it is not effective until received by the Board.  

In February 2016, the Veteran submitted a Statement in Support of Claim wherein he indicated that he was satisfied with the rating awarded by the RO in a January 2016 rating decision.  Although the Veteran stated that this was in regards to a formal appeal on the issue of entitlement to an "earlier effective date on PTSD," the Board notes that the February 2016 letter he referenced notified the Veteran of the RO's award of an increased initial disability rating for PTSD.  The Board infers that the Veteran was referring to his active appeal, in which he was seeking an increased initial disability rating for PTSD, and was referencing an assertion he had made previously regarding entitlement to an earlier effective date for the increased 70 percent evaluation, which had been awarded during the pendency of the present appeal.  

The Board therefore finds that the Veteran intentionally withdrew his appeal seeking an increased initial disability rating for service-connected PTSD.  The request was in writing, was signed by the Veteran, included the Veteran's VA file number, and was received by the Board prior to the issuance of a final decision on this matter.  The withdrawal was thus made in the form and manner required by 38 C.F.R. § 20.204.  The filing, then, effectively withdrew the relevant Notice of Disagreement and Substantive Appeal, and accordingly, the Board finds that no allegation of error of fact or law remains before the Board for consideration with regard to this issue.  The Board, therefore, does not have jurisdiction over the appeal of this claim, and the appeal must be dismissed.


ORDER

The appeal of the claim for an increased initial evaluation for service-connected posttraumatic stress disorder is dismissed.




____________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


